[Cite as C.S. v. R.S., 2021-Ohio-3581.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



C.S. (NKA T.)                                :       JUDGES:
                                             :       Hon. Craig R. Baldwin, P.J.
        Plaintiff-Appellee                   :       Hon. W. Scott Gwin, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
R.S.                                         :       Case No. 2021 CA 00008
                                             :
        Defendant-Appellant                  :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Domestic Relations Division,
                                                     Case No. 09 DR 569


JUDGMENT:                                            Affirmed in Part, Reversed in Part,
                                                     and Remanded



DATE OF JUDGMENT:                                    October 4, 2021




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

COLLEEN THOMAS, PRO SE                               EUGENE B. LEWIS
18 Robanette Court                                   JACOB W. SMITH
Fort Thomas, KY 41075                                MEREDITH W. SHELL
                                                     65 East State Street
Guardian ad Litem                                    Suite 1000
                                                     Columbus, OH 43215
LORA H. CLEARY
830 East Johnstown Road
Suite B
Fairfield County, Case No. 2021 CA 00008                                                  2


Gahanna, OH 43230
Wise, Earle, J.

       {¶ 1} Defendant-Appellant, R.S., appeals the February 8, 2021 judgment entry of

the Court of Common Pleas of Fairfield County, Ohio, Domestic Relations Division,

granting the motion to dismiss filed by Plaintiff-Appellee, C.S., nka T., and dismissing his

motion to modify parental rights and responsibilities.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} The parties were married in 2006. In 2007, they adopted two children from

the Ukraine, L. and V. During the adoption process, L.'s birthdate was changed from

June 21, 2001, to June 21, 2002. V.'s birthdate was changed from May 27, 2002, to May

27, 2003. The parties were granted a divorce on January 24, 2014, and the decree

reflected the amended birthdates. Appellee was named residential parent and legal

custodian of the children. The trial court reserved jurisdiction to determine child support

beyond the age of majority given the children's disabilities since birth.

       {¶ 3} On October 25, 2019, appellant filed a motion to modify parental rights and

responsibilities, making a general claim of "a substantial change in circumstances since

the last parenting decree" without mentioning any specifics.

       {¶ 4} On September 22, 2020, appellee filed a motion to dismiss appellant's

motion. Appellee argued the trial court lacked jurisdiction because V. was over the age

of eighteen. In May of 2020, V. had initiated an action in the Fairfield County Probate

Court and had her birth certificate amended to reflect her biological birthdate of May 27,
Fairfield County, Case No. 2021 CA 00008                                                 3


2002. Therefore, V. had turned eighteen on May 27, 2020. The amended birth certificate

was journalized by the probate court on July 28, 2020.1

         {¶ 5} By judgment entry filed February 8, 2021, the trial court determined V.'s

birthdate to be May 27, 2002, found it lacked jurisdiction over the issue of custody

following the reasoning of Geygan v. Geygan, 10th Dist. Franklin No. 11AP-626, 2012-

Ohio-1965, 973 N.E.2d 276, and granted appellee's motion to dismiss appellant's motion

to modify parental rights and responsibilities.

         {¶ 6} Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                              I

         {¶ 7} "THE TRIAL COURT ERRED IN FINDING THAT APPELLEE WAS NOT

BARRED FROM LITIGATING [V.]'S BIRTHDATE BY THE DOCTRINE OF RES

JUDICATA."

                                             II

         {¶ 8} "THE TRIAL COURT ERRED IN APPLYING THE GEYGAN RULING TO

DETERMINE THE DOMESTIC RELATIONS COURT LACKED JURISDICTION TO

ALLOCATE PARENTAL RIGHTS AND RESPONSIBILITIES OF THE PARTIES AS TO

[V.]."

                                             III




1No  mention is made of L., presumably because that child had turned eighteen under
either birthdate. Although appellant included L. in his October 25, 2019 motion to modify
parental rights and responsibilities, L. was not mentioned in any subsequent filings and/or
arguments: his October 14, 2020 memorandum contra to motion to dismiss, his October
27, 2020 response in opposition to supplemental memorandum on motion to dismiss, and
his May 7, 2021 appellate brief.
Fairfield County, Case No. 2021 CA 00008                                                       4


       {¶ 9} "THE TRIAL COURT ERRED IN FINDING [V.] HAD REACHED THE 'AGE

OF MAJORITY' UNDER OHIO LAW WITHOUT A DETERMINATION OF WHETHER

SHE WAS UNDER A 'LEGAL DISABILITY'."



                                               IV

       {¶ 10} "THE TRIAL COURT ERRED IN DISMISSING APPELLANT'S MOTION TO

MODIFY IN ITS ENTIRETY WITHOUT ISSUING A FINDING AS TO APPELLANT'S

PAYMENT OF CHILD SUPPORT."

                                               I

       {¶ 11} In his first assignment of error, appellant claims the trial court erred in finding

appellee was not barred by the doctrine of res judicata from litigating V.'s birthdate. We

disagree.

       {¶ 12} Res judicata is defined as "[a] valid, final judgment rendered upon the merits

bars all subsequent actions based upon any claim arising out of the transaction or

occurrence that was the subject matter of the previous action." Grava v. Parkman Twp.,

73 Ohio St.3d 379, 653 N.E.2d 226 (1995), syllabus.

       {¶ 13} Appellant argues appellee never challenged or appealed the trial court's use

of V.'s amended birthdate as listed in the 2014 divorce decree therefore, appellee cannot

now litigate the issue.

       {¶ 14} At the time of the filing of the divorce decree, V.'s birthdate according to her

adoption birth certificate was May 27, 2003. Following the decree of divorce, V. filed her

own action in 2020 in the probate court and successfully amended her birth certificate to
Fairfield County, Case No. 2021 CA 00008                                                       5


reflect her biological birthdate, May 27, 2002. The trial court was permitted to accept this

new fact and find V.'s biological age to be eighteen as of May 27, 2020.

       {¶ 15} As found by the trial court, we agree the issue of V.'s birthdate is not subject

to the doctrine of res judicata.

       {¶ 16} Upon review, we find the trial court did not err in finding appellee was not

barred by the doctrine of res judicata from litigating V.'s birthdate.

       {¶ 17} Assignment of Error I is denied.

                                             II, III

       {¶ 18} In his second assignment of error, appellant claims the trial court erred in

applying the Geygan ruling to determine it lacked jurisdiction to modify parental rights and

responsibilities as to V.

       {¶ 19} In his third assignment of error, appellant claims the trial court erred in failing

to determine whether V. was under a legal disability.

       {¶ 20} We agree with the arguments under both assignments of error.

       {¶ 21} To be clear, this is a case involving the modification of parental rights and

responsibilities, i.e., custody, not child support. We note the holding of Castle v. Castle,

15 Ohio St.3d 279, 473 N.E.2d 803 (1984), paragraph two of the syllabus ("domestic

relations court retains jurisdiction over parties in a divorce, dissolution or separation

proceeding to continue or to modify support payments for a mentally or physically

disabled child, who was so disabled before he or she attained the statutory age of

majority, as if the child were still an infant”), its subsequent codification in R.C. 3119.86,

and its progeny discussed below, mainly focuses on child support.
Fairfield County, Case No. 2021 CA 00008                                                   6


      {¶ 22} In Geygan v. Geygan, 10th Dist. Franklin No. 11AP-626, 2012-Ohio-1965,

973 N.E.2d 276, our colleagues from the Tenth District noted this distinction at ¶ 19, and

reasoned the following at ¶ 20-22:



             The law expressly provides that, in divorce actions and other

      proceedings     pertaining   to   the   allocation   of   parental   rights   and

      responsibilities for care of a child, the domestic relations court "shall allocate

      the parental rights and responsibilities for the care of the minor children of

      the marriage."     (Emphasis added.)         R.C. 3109.04.      See also R.C.

      3105.21(A) ("Upon satisfactory proof of the causes in the complaint for

      divorce * * * the court of common pleas shall make an order for the

      disposition, care, and maintenance of the children of the marriage, as is in

      their best interests, and in accordance with section 3109.04 of the Revised

      Code."). Similarly, R.C. 3109.04(D)(2) states that, "with respect to any child

      under eighteen years of age," if the domestic relations court finds that it is

      in the best interest of the child for neither parent to be designated as

      custodian, the court may commit the child to a relative or certify its findings

      to the juvenile court. By logical extension, the domestic relations court lacks

      jurisdiction to make a similar order for a child over the age of 18.

             Further, we note that the General Assembly has specifically provided

      for a structure of care and management for individuals with developmental

      disabilities, including guardianship and a system of protective service under

      the authority of the Department of Developmental Disabilities. See R.C.
Fairfield County, Case No. 2021 CA 00008                                                 7


      Chapter 2111 and R.C. 5123.55 to 5123.59. If found necessary, R.C.

      2111.02 requires the probate court to appoint a guardian "of the person * *

      * of a[n] * * * incompetent." Incompetent means any person who is "so

      mentally impaired as a result of a mental or physical illness or disability, or

      mental retardation * * * that the person is incapable of taking proper care of

      the person's self or property." R.C. 2111.01(D). In addition, the General

      Assembly has charged the Department of Developmental Disabilities with

      developing a statewide system of protective service. R.C. 5123.56.

      Protective service "means performance of the duties of a guardian, trustee,

      or conservator, or acting as a protector, with respect to a person with mental

      retardation or a developmental disability." R.C. 5123.55.

             We do not find that, in enacting the domestic relation statutes relating

      to custody, the General Assembly intended to create a parallel structure or

      system for the care and management of adults with disabilities as it seems

      to have created in R.C. Chapter 2111 and R.C. 5123.55 to 5123.59.

      (Footnotes omitted.)



      {¶ 23} In support of his position that the Geygan case does not control, appellant

cites the cases of Abbas v. Abbas, 128 Ohio App.3d 513, 715 N.E.2d 613 (7th Dist.1998),

and Wiczynski v. Wiczynski, 6th Dist. Lucas App. No. L-05-1128, 2006-Ohio-867.

      {¶ 24} Abbas involved child support for a fully disabled adult child. At the time of

the Abbas divorce, the child was twenty-five years old. The trial court had granted custody

of the child to mother and determined it had no authority to order child support despite
Fairfield County, Case No. 2021 CA 00008                                                      8


the child's disabilities. Thereafter, the Supreme Court of Ohio decided Castle, supra.

Mother in Abbas then sought child support pursuant to Castle, but was ultimately denied

because the trial court determined it was without jurisdiction to so order child support.

The Seventh District in Abbas reversed, finding at 517, by granting custody of the child,

age twenty-five at the time, to mother, the trial court "was essentially asserting" that the

child had not reached the age of majority; therefore, the trial court maintained continuing

jurisdiction over the child. Because the trial court retained jurisdiction, it could order child

support payments pursuant to Castle.

       {¶ 25} In Wiczynski, the parties were granted a divorce, and custody of their

twenty-nine-year-old disabled child was granted to mother and father was ordered to pay

child support. A few years later, father filed a motion to dismiss custody and support

orders because the trial court lacked jurisdiction to so order. The trial court disagreed,

finding it had and continued to have jurisdiction. On appeal, the Sixth District determined

the trial court had jurisdiction to enter custody and support orders because the child had

never reached the "age of majority."

       {¶ 26} Both cases cited to R.C. 3109.01 which governs age of majority and states,

"[a]ll persons of the age of eighteen years or more, who are under no legal disability, are

capable of contracting and are of full age for all purposes." In analyzing "legal disability,"

the Wiczynski court at ¶ 22 looked to R.C. 2131.02, acknowledging, "although specifically

applicable to probate matters, nevertheless aids in our analysis." R.C. 2131.02 defines

"legal disability" as being "of unsound mind" and R.C. 1.02(C) defines "of unsound mind"

as including "all forms of derangement or intellectual disability."
Fairfield County, Case No. 2021 CA 00008                                                    9


       {¶ 27} Several other decisions after Geygan follow Abbas and Wiczynski, albeit

these cases dealt with the issue of child support. See, In re Edgell, 11th Dist. Lake No.

2009-L-065, 2010-Ohio-6435, ¶ 39 (choosing to follow the reasoning of Wiczynski as

being consistent with Castle, Abbas, and "the strong public policy of this state requiring

parents to be financially responsible for their children who suffer from disabilities prior to

reaching the chronological age of majority"); Donohoo v. Donohoo, 12h Dist. Clermont

No. 09-10-2012, 2012-Ohio-4105, ¶ 18 (R.C. 3119.86 "does not foreclose the possibility

that a domestic relations court could order a parent to provide child support for a disabled

child that had already turned 18 by the time of his parents' divorce"); In re Palcisco, 11th

Dist. Trumbull No. 2012-T-0031, 2012-Ohio-6134, ¶ 22-23 (R.C. 3119.86 "states that it is

the 'duty of support,' not the support order itself, that 'shall continue' where the 'child is

mentally or physically disabled.' * * * It follows that if the duty to support continues, then

so does the domestic relations court's jurisdiction to order child support").

       {¶ 28} In its February 8, 2021 judgment entry, the trial court analyzed all these

cases, acknowledged they dealt with child support orders, and determined it agreed with

the Geygan decision, finding "current law does not grant the domestic relations court

jurisdiction to make custody and visitation orders for adult children with disabilities."

       {¶ 29} While we understand the reasoning of Geygan and the trial court's reliance

on the case, we are persuaded to follow the dictates of Abbas, Wiczynski, and their

progeny. As noted by the Wiczynski court at ¶ 21, "R.C. 3109.01 defines the age of

majority and, like the holdings in Castle, is reflective of the notion that mentally or

physically disabled children should be excepted from a strictly age-based emancipation

rule." R.C. 3109.01 specifically defines the age of majority as (1) persons of the age of
Fairfield County, Case No. 2021 CA 00008                                                    10


eighteen years or more, and (2) who are under no legal disability. The requirement of "no

legal disability" cannot be ignored simply because the term is not specifically defined in

R.C. Chapter 31. Looking to R.C. 2131.02 and 1.02(C) for guidance is not improper.

       {¶ 30} Further, in the original divorce decree filed January 24, 2014, the trial court

reserved jurisdiction over V. beyond the age of majority as discussed in ¶ 10:



              The evidence indicates that [V.] and [L.] have had disabilities since

       birth as set forth in the Findings of Fact and Conclusions of Law. The Court

       is unable to determine at this time whether [V.] and [L.] will be able to

       support themselves in the future, past their age of majority; therefore, the

       continuing jurisdiction of the Court to address the need for an ongoing

       support order past the age of majority, even post-emancipation for both

       children is reserved by the Court in accordance with in (sic) Castle v. Castle,

       15 Ohio St.3d 279 (1984).



       {¶ 31} We do not find the trial court's continuing jurisdiction is limited to the issue

of child support only.

       {¶ 32} Because the trial court relied on Geygan and found it did not have

jurisdiction, it did not determine whether V. is under a legal disability. Given our decision

that the trial court does have jurisdiction to determine custody in this case if V. is found to

be under a legal disability, it must make a determination as to legal disability.
Fairfield County, Case No. 2021 CA 00008                                                  11


       {¶ 33} Upon review, we find the trial court erred in applying the Geygan ruling to

determine it lacked jurisdiction to modify parental rights and responsibilities as to V., and

erred in failing to determine whether V. was under a legal disability.

       {¶ 34} Assignments of Error II and III are granted.

                                             IV

       {¶ 35} In his fourth assignment of error, appellant claims the trial court erred in

dismissing his motion to modify parental rights and responsibilities without issuing a

finding as to his child support payment. We disagree.

       {¶ 36} In his appellate brief at 18, appellant argues in his October 25, 2019 motion

to modify parental rights and responsibilities, he also asked the trial court to determine

responsibility for child support. Nowhere in the motion did appellant make such a request.

The motion moved the trial court "for a modification of the allocation of parental rights and

responsibilities for the care of the parties' minor children, L.S. (born June 12, 2002) and

V.S. (born May 27, 2003) for the reason set forth below."           The entire text of the

memorandum in support is as follows: "There had been a substantial change in

circumstances since the last parenting decree. The best interests of the minor children

will be served by Defendant being designated the residential parent and sole legal

custodian of the minor child. Defendant will present additional information at hearing on

this matter."

       {¶ 37} We do not find that a request for a determination on child support was

properly before the trial court.

       {¶ 38} Assignment of Error IV is denied.
Fairfield County, Case No. 2021 CA 00008                                                12


      {¶ 39} The judgment of the Court of Common Pleas of Fairfield County, Ohio,

Domestic Relations Division is hereby affirmed in part and reversed in part, and the matter

is remanded for further consideration consistent with this opinion.

By Wise, Earle, J.

Baldwin, P.J. and

Gwin, J. concur.




EEW/db